DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the application. 
Applicant’s amendment to the specification, filed on August 29, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant's election without traverse of:
Group I, claims 1, 2, 11, and 12, drawn to the technical feature of a fusion protein or a pair of fusion proteins and compositions thereof; 
Species (C), a pair of the fusion proteins comprising: (i) a first fusion protein comprising a first portion of a split deaminase (sDA1) enzyme fused to one or more ZFs, wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, or hAPOBEC3H, and variants thereof that have altered substrate specificities or activities and optionally one or more UGI sequences; and (ii) a second fusion protein comprising a second portion of a split deaminase (sDA2) fused to an nCas9 protein and one or more UGI proteins, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of the same parental deaminase as SDA1, wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base-editor;
Species (AA) zinc fingers (ZFs) (see attached Interview Summary); and
Species (BBB) rat APOBEC1 (rAPOBEC1)
in the reply filed on August 29, 2022 and during a telephone conversation on September 28, 2022 (see attached Interview Summary) is acknowledged.
Claims 3-10 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2022.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/34687, filed on May 25, 2018, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application nos. 62/511,296, 62/541,544, and 62/622,676, filed on May 25, 2017, August 4, 2017, and January 26, 2018, respectively. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 2, 2020, June 16, 2021, November 19, 2021, August 29, 2022, and September 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

The listing of references in the specification at pp. 59-61 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on November 21, 2019 are objected to because the multiple views of Figures 18 and 19 should be identified by the same number followed by a capital letter. For example, the three views of Figure 18 should be identified as “FIG. 18A”, “FIG. 18B”, and “FIG. 18C”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 is objected to in the recitation of “(TALEs), and Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), and catalytically inactive Cas9 (dCas9) nicking Cas9” in line 6 and in the interest of improving claim form, grammar, and punctuation, it is suggested that the noted phrase be amended to recite “(TALEs), Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), catalytically inactive Cas9 (dCas9), and nicking Cas9 (dCas9)”. 
Claim 1 is also objected to in the recitation of the abbreviations “hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “human activation-induced cytosine deamnase (hAID), rat apolipoprotein B mRNA-editing enzyme, catalytic polypeptide 1 (rAPOBEC1), mouse APOBEC3 (mAPOBEC3), human APOBEC3A (hAPOBEC3A), hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 2, 11, and 12 dependent therefrom) is indefinite in the recitation of “rAPOBEC1” (line 8) and “rAPOBEC1*” (line 14) because it is unclear as to the intended difference between “rAPOBEC1” (without an asterisk) and “rAPOBEC1*” (with an asterisk). It is suggested that the applicant clarify the intended difference(s) between “rAPOBEC1” and “rAPOBEC1*”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for:
(i) a fusion protein comprising a first portion of a split deaminase (sDA1) enzyme fused to a programmable DNA-binding domain, selected from the group consisting of zinc fingers (ZFs), transcription activator effector-like effectors (TALEs), Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), catalytically inactive Cas9 (dCas9), and nicking Cas9 (nCas9), wherein the sDA1 is an N-terminal truncated, catalytically inactive fragment of a deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, and hAPOBEC3H, and optionally one or more uracil glycosylase inhibitor (UGI) sequences; and 
(ii) a fusion protein comprising a second portion of a split deaminase (sDA2) fused to a programmable DNA-binding domain, selected from the group consisting of zinc fingers (ZFs), transcription activator effector-like effectors (TALEs), Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), catalytically inactive Cas9 (dCas9), and nicking Cas9 (nCas9), and one or more uracil glycosylase inhibitor (UGI) proteins, wherein the sDA2 is a C-terminal truncated, catalytically inactive fragment of the same deaminase of part (i);
wherein when the fusion proteins of (i) and (ii) are co-expressed in eukaryotic cells, the fusion proteins bind to adjacent genomic target sites and sDA1 and sDA2 reassemble into a catalytically active deaminase base editor, 
does not reasonably provide enablement for all fusion protein pairs as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[h]erein, we describe dimeric [base editors] that use split deaminases (sDA) that are functional when brought into close proximity to each other, one fused to a ZF and one to an nCas9-UGI protein comprising one or more UGIs, so as to limit the ability of the deaminase domain from deaminating at off-target ssDNA target sites independent of nCas9 R-loop formation” (p. 2, lines 13-17).
The breadth of the claims: Claim 1 (claims 11 and 12 dependent therefrom) is drawn to a fusion protein comprising:
(i) a first portion of a split deaminase (sDA1) enzyme fused to a programmable DNA-binding domain, selected from the group consisting of zinc fingers (ZFs), transcription activator effector-like effectors (TALEs), and Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), and catalytically inactive Cas9 (dCas9) nicking Cas9 (nCas9), wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof, and optionally one or more uracil glycosylase inhibitor (UGI) sequences; or
(ii) a second portion of a split deaminase (sDA2) fused to nCas9, and one or more uracil glycosylase inhibitor (UGI) proteins, or any orthogonal DNA targeting domain as the one used for its complementary sDA1 portion, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of hAID, rAPOBEC1*, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof;
wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base editor.
The derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof of parts (i) and (ii) is unlimited and can have any structure and when co-expressed can have any base editor activity to generate any point mutation(s). 
Also, the N-terminal deaminase portion of sDA1 and the C-terminal deaminase portion of sDA2 are not required to be complementary portions of the same deaminase and can rather be portions of different deaminases.  
Claim 2 is drawn to a pair of the fusion proteins of claim 1, comprising:
(i) a first fusion protein comprising a first portion of a split deaminase (sDA1) enzyme fused to one or more ZFs, wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, or hAPOBEC3H, and variants thereof that have altered substrate specificities or activities and optionally one or more UGI sequences; and
(ii) a second fusion protein comprising a second portion of a split deaminase (sDA2) fused to an nCas9 protein and one or more UGI proteins, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of the same parental deaminase as SDA1,
wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base-editor.
As with claim 1, the derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof of parts (i) and (ii) is unlimited and can have any structure and when co-expressed can have any base editor activity to generate any point mutation(s). 
Also, the N-terminal deaminase portion of sDA1 and the C-terminal deaminase portion of sDA2 are not required to be complementary portions of the same deaminase and can rather be portions of different deaminases.  
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”
Before the effective filing date, splitting an enzyme into two complementary portions, each with a DNA binding domain, for reducing off-target modifications of DNA was well-known in the prior art. For example, the reference of Novina et al. (WO 2016/103233 A2; cited on Form PTO-892) discloses gene silencing by targeted DNA methylation allows for stable repression of a disease-causing target gene (paragraphs [00041] and [00042]). Novina discloses the current strategy for targeted methylation consists of fusing a methyltransferase (MTase) to a DNA binding domain, however, this strategy suffers from significant off-target methylation (paragraphs [00020] and [00043]). In order to improve target site specificity, Novina discloses a split enzyme exemplified by MTase comprising a first fragment and a second fragment, wherein each fragment comprises a DNA binding domain (claim 1 of Novina; paragraph [00020]). Novina explains that the artificially split MTase is incapable of assembling into an active enzyme on its own but binding to the target DNA facilitates the assembly of an active DNA methyltransferase only at the target site (paragraph [00020] and [00040]; Figure 1). 
Also, the reference of Michnick et al. (US 6,294,330 B1; cited on the IDS filed on June 2, 2020) discloses guidance for generally splitting enzymes and specifically discloses detailed guidance regarding the splitting of a deaminase (column 30). Similarly, the reference of Ear et al. (Nature Methods 6:813-816, 2009; cited on the IDS filed on June 2, 2020) discloses detailed guidance regarding the splitting of a deaminase (p. 813, column 2).   
 However, as described above, the derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof of parts (i) and (ii) is unlimited and can have any structure and when co-expressed can have any base editor activity to generate any point mutation(s), and the N-terminal deaminase portion of sDA1 and the C-terminal deaminase portion of sDA2 are not required to be complementary portions of the same deaminase and can rather be portions of different deaminases.  
There is no evidence in the prior art of record for broadly engineering all derivatives and variants thereof of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, and hAPOBEC3H, or combining various portions of different deaminases or derivatives and variants thereof with an expectation of maintaining the desired base editor activity to generate any point mutation(s).
Rather, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed pair of fusion proteins:
(i) a fusion protein comprising a zinc finger and an N-terminal truncated, catalytically inactive fragment of rAPOBEC1 or hAPOBEC3A; and 
(ii) a fusion protein comprising a nCas9, a UGI protein, and a C-terminal truncated, catalytically inactive fragment of the same deaminase of part (i).
The specification fails to provide guidance regarding all derivatives of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof that maintain the desired base editor activity and also fails to provide guidance regarding combining N-terminal and C-terminal portions of different deaminases with an expectation of maintaining the desired base editor activity.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of splitting enzymes and modifying the amino acid sequence of a polypeptide were known at the time of the invention, it was not routine in the art to make all derivatives of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof, and to combine N-terminal and C-terminal portions of all different deaminases as encompassed by the claims.   
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claim 1 (claims 11 and 12 dependent therefrom) is drawn to a genus of fusion proteins comprising:
(i) a first portion of a split deaminase (sDA1) enzyme fused to a programmable DNA-binding domain, selected from the group consisting of zinc fingers (ZFs), transcription activator effector-like effectors (TALEs), and Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), and catalytically inactive Cas9 (dCas9) nicking Cas9 (nCas9), wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof, and optionally one or more uracil glycosylase inhibitor (UGI) sequences; or
(ii) a second portion of a split deaminase (sDA2) fused to nCas9, and one or more uracil glycosylase inhibitor (UGI) proteins, or any orthogonal DNA targeting domain as the one used for its complementary sDA1 portion, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of hAID, rAPOBEC1*, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof;
wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base editor.
The derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof of parts (i) and (ii) is unlimited and can have any structure and when co-expressed can have any base editor activity to generate any point mutation(s). 
Also, the N-terminal deaminase portion of sDA1 and the C-terminal deaminase portion of sDA2 are not required to be complementary portions of the same deaminase and can rather be portions of different deaminases.  
Claim 2 is drawn to a pair of the fusion proteins of claim 1, comprising:
(i) a first fusion protein comprising a first portion of a split deaminase (sDA1) enzyme fused to one or more ZFs, wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, or hAPOBEC3H, and variants thereof that have altered substrate specificities or activities and optionally one or more UGI sequences; and
(ii) a second fusion protein comprising a second portion of a split deaminase (sDA2) fused to an nCas9 protein and one or more UGI proteins, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of the same parental deaminase as SDA1,
wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base-editor.
As with claim 1, the derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof of parts (i) and (ii) is unlimited and can have any structure and when co-expressed can have any base editor activity to generate any point mutation(s). 
Also, the N-terminal deaminase portion of sDA1 and the C-terminal deaminase portion of sDA2 are not required to be complementary portions of the same deaminase and can rather be portions of different deaminases.  
The specification discloses an actual reduction to practice of the following representative species of the genus of claimed fusion proteins:
(i) a fusion protein comprising a zinc finger and an N-terminal truncated, catalytically inactive fragment of rAPOBEC1 or hAPOBEC3A; and 
(ii) a fusion protein comprising a nCas9, a UGI protein, and a C-terminal truncated, catalytically inactive fragment of the same deaminase of part (i).
There is no evidence in the prior art of record for broadly engineering all derivatives and variants thereof of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, and hAPOBEC3H, or combining various portions of different deaminases or derivatives and variants thereof with an expectation of maintaining the desired base editor activity to generate any point mutation(s).
Rather, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
Given that the claims encompass widely variant species and there is a high level of unpredictability in the art, one of skill would not accept the disclosure of only a relative few disclosed representative species as being representative of others as encompassed by the claims. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Novina et al. (WO 2016/103233 A2; cited on Form PTO-892; hereafter “Novina”) as evidenced by Stier et al. (PLoS ONE 8:e79003, 2013, 10 pages; cited on Form PTO-892; hereafter “Stier”).
Claim 1 is drawn to a fusion protein comprising:
(i) a first portion of a split deaminase (sDA1) enzyme fused to a programmable DNA-binding domain, selected from the group consisting of zinc fingers (ZFs), transcription activator effector-like effectors (TALEs), and Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) Cas RNA-guided nucleases (RGNs), and catalytically inactive Cas9 (dCas9) nicking Cas9 (nCas9), wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof, and optionally one or more uracil glycosylase inhibitor (UGI) sequences; or
(ii) a second portion of a split deaminase (sDA2) fused to nCas9, and one or more uracil glycosylase inhibitor (UGI) proteins, or any orthogonal DNA targeting domain as the one used for its complementary sDA1 portion, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of hAID, rAPOBEC1*, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, hAPOBEC3H, and variants thereof;
wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base editor.
Claim 11 is drawn to a composition comprising a fusion protein of part (i) of claim 1; a fusion protein of part (ii) of claim 1; or a fusion protein of part (i) of claim 1 and a fusion protein of part (ii) of claim 1.
Regarding claim 1, part (i), the reference of Novina discloses a system comprising a bifurcated enzyme, which comprises a first fragment, wherein the first fragment comprises a DNA binding domain (claim 1 of Novina). Novina discloses the DNA binding domain is a zinc finger (claim 15 of Novina). Novina discloses the first fragment comprises the N-terminal portion of the enzyme (claim 3 of Novina). Novina discloses the enzyme is M.SssI DNA methyltransferase (claim 9 of Novina). Novina does not disclose that M.SssI DNA methyltransferase is a deaminase, however, evidentiary reference Stier is cited in accordance with MPEP 2131.01.III to show that M.SssI deaminates cytosine to uracil (p. 1, Abstract) and such is considered to be a deaminase and encompassed by both “a derivative of a parental deaminase selected from the group consisting of hAID…” and “variants thereof”. Novina explains that the artificially split DNA methyltransferase is incapable of assembling into an active enzyme on its own but binding to the target DNA facilitates the assembly of an active DNA methyltransferase (paragraph [00020] and [00040]; Figure 1).  
Regarding claim 1, part (Ii), the reference of Novina discloses the system further comprises a second fragment, wherein the second fragment comprises a DNA binding domain (claim 1 of Novina). Novina discloses the DNA binding domain is a nuclease-inactive Cas9 (claim 18 of Novina) including a nickase Cas9 (paragraphs [00054] and [00141]), which is considered to be encompassed by the alternative of “or any orthogonal DNA targeting domain as the one used for its complementary sDA1 portion”, which alternative does not require “one or more uracil glycosylase inhibitor (UGI) sequences”. Novina discloses the second fragment comprises the C-terminal portion of the enzyme (claim 3 of Novina). Novina discloses the enzyme is M.SssI DNA methyltransferase (claim 9 of Novina). Novina does not disclose that M.SssI DNA methyltransferase is a deaminase, however, evidentiary reference Stier is cited in accordance with MPEP 2131.01.III to show that M.SssI deaminates cytosine to uracil (p. 1, Abstract) and such is considered to be a deaminase and encompassed by both “a derivative of a parental deaminase selected from the group consisting of hAID…” and “variants thereof”. Novina explains that the artificially split DNA methyltransferase is incapable of assembling into an active enzyme on its own but binding of the DNA binding domain to the target DNA facilitates the assembly of an active DNA methyltransferase (paragraphs [00020] and [00040]; Figure 1).
Regarding claim 11, Novina discloses a composition comprising the system of claims 1-18 (claim 35 of Novina). 
Regarding claim 12, Novina discloses an RNA-protein complex comprising the fusion protein and guiding RNA (paragraphs [00073] and [00083]), which is interpreted as being encompassed by “one or more ribonucleoprotein (RNP) complexes”. 
Therefore, Novina anticipates claims 1, 11, and 12 as written. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Novina (supra) and Yang et al. (Nature Communications 7:1-12, 2016; cited on the IDS filed on June 2, 2020; hereafter “Yang”). 
Claim 2 is drawn to a pair of the fusion proteins of claim 1, comprising:
(i) a first fusion protein comprising a first portion of a split deaminase (sDA1) enzyme fused to one or more ZFs, wherein the sDA1 is an N-terminal truncated, catalytically inactive or deficient derivative of a parental deaminase selected from the group consisting of hAID, rAPOBEC1, mAPOBEC3, hAPOBEC3A, hAPOBEC3B, hAPOBEC3C, hAPOBEC3F, hAPOBEC3G, or hAPOBEC3H, and variants thereof that have altered substrate specificities or activities and optionally one or more UGI sequences; and
(ii) a second fusion protein comprising a second portion of a split deaminase (sDA2) fused to an nCas9 protein and one or more UGI proteins, wherein the sDA2 is a C-terminal truncated, catalytically inactive or deficient derivative of the same parental deaminase as SDA1,
wherein the co-expression of the fusion protein of (i) with the fusion protein of (ii) in eukaryotic cells and their subsequent co-localization at adjacent genomic target sites provides a catalytically active base-editor.
The reference of Novina discloses gene silencing by targeted DNA methylation allows for stable repression of a disease-causing target gene (paragraphs [00041] and [00042]). Novina discloses the current strategy for targeted methylation consists of fusing a methyltransferase (MTase) to a DNA binding domain, however, this strategy suffers from significant off-target methylation (paragraphs [00020] and [00043]). In order to improve target site specificity, Novina discloses a split enzyme exemplified by MTase comprising a first fragment and a second fragment, wherein each fragment comprises a DNA binding domain (claim 1 of Novina; paragraph [00020]). Novina explains that the artificially split MTase is incapable of assembling into an active enzyme on its own but binding to the target DNA facilitates the assembly of an active DNA methyltransferase only at the target site (paragraph [00020] and [00040]; Figure 1). 
Novina discloses the alternatives for DNA binding domain for each of the first and second fragments include a zinc finger (claim 15 of Novina) or a Cas9 protein with inactivated nuclease activity (claim 18 of Novina) including a nickase Cas9 (paragraphs [00054] and [00141]). Novina discloses the first fragment comprises the N-terminal portion of the enzyme and the second fragment comprises the C-terminal portion of the enzyme (claim 3 of Novina). 
Novina does not expressly disclose the fragments comprise a deaminase enzyme and a UGI protein.
Yang teaches fusing APOBECs (cytidine deaminases) with a nicking Cas9 holds great promise for therapeutic genome editing but suffers from off-target deamination (p. 2, column 1, middle). Yang discloses fusing APOBECs and AID (cytidine deaminases) with a zinc finger for genome editing (p. 2, column 1, bottom), however, off-target deamination was detected (p. 7, column 1, bottom). As a solution to the off-target deamination, Yang suggests splitting the deaminase protein and fusing each half to an independent DNA binding domain, so that an active deaminase protein would only be generated if both halves are targeted to two specific nearby DNA sequences (p. 8, column 1, top). 
Yang teaches that targeted deaminase with UGI treatment reduced undesired double-strand breaks at the target locus (p. 6, column 2, top), enabling efficient genome editing without double strand breaks and with low toxicity (p. 6, column 2, top). Yang teaches fusing UGI to a nCas9 in a Cas9 deaminase fusion cleverly suppresses mismatch repair (p. 6, column 2, middle). 
In view of the combined teachings of Novina and Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a bifurcated enzyme according to Novina with cytidine deaminase of Yang as the enzyme and using a zinc finger and a nCas9 as the DNA binding domains. One would have been motivated to and would have had a reasonable expectation of success to do this because Yang explicitly taught splitting the deaminase protein and fusing each half to an independent DNA binding domain as a solution to off-target deamination and Novina and Yang taught zinc fingers and nCas9 as independent DNA binding domains for a deaminase fusion. 
In view of the combined teachings of Novina and Yang, it would also have been obvious to one of ordinary skill in the art before the effective filing date to include UGI as a component of a first and second fragment of a bifurcated cytidine deaminase. One would have been motivated to and would have had a reasonable expectation of success to do this because Yang taught including UGI in a nCas9 deaminase fusion to prevent mismatch repair.
Therefore, the pair of fusion proteins of claim 2 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-16 are pending in the application.
Claims 3-10 and 13-16 are withdrawn from consideration.
Claims 1, 2, 11, and 12 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656